NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 18-3366
                                       ___________

                                   LEWIS MEDRANO,
                                               Petitioner

                                             v.

              ATTORNEY GENERAL UNITED STATES OF AMERICA

                       ____________________________________

                        On Petition for Review of an Order of the
                             Board of Immigration Appeals
                              (Agency No. A074-777-109)
                           Immigration Judge: Denise Hochul
                       ____________________________________

                 Submitted Pursuant to Third Circuit LAR 34.1(a)
                                 May 8, 2019
       Before: GREENAWAY, Jr., RESTREPO, and FUENTES, Circuit Judges

                            (Opinion filed: December 2, 2019)
                                      ___________

                                        OPINION *
                                       ___________

PER CURIAM




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Luis Medrano petitions for review of the Immigration Judge’s determination, in a

reasonable fear proceeding, that he was not entitled to relief from his reinstated removal

order. For the reasons that follow, we will deny the petition for review.

       Medrano, a native and citizen of the Dominican Republic, entered the United

States without being admitted or paroled in 1987. In 1994, he was convicted in the

United States District Court for the Western District of New York of conspiracy to

possess with intent to distribute cocaine base, in violation of 21 U.S.C. § 846, and

sentenced to a term of imprisonment of 63 months. In 1997, Medrano was placed in

removal proceedings pursuant to 8 U.S.C. § 1182(a)(6)(A)(i) (noncitizen present in

United States without having been admitted or paroled); 8 U.S.C. § 1182(a)(2)(C)(i)

(noncitizen known or believed to be controlled substance trafficker; and 8 U.S.C. §

1182(a)(2)(A)(i)(II) (noncitizen convicted of violating laws relating to controlled

substances). On May 28, 1997, he appeared before an Immigration Judge in Oakdale,

Louisiana, conceded removability, and was ordered removed. He waived his appeal to

the Board of Immigration Appeals and was removed to the Dominican Republic on July

2, 1997.

       Apparently in 2004, Medrano re-entered the United States, again without being

admitted or paroled. On July 27, 2018, Department of Homeland Security officers

detained Medrano and reinstated his May 28, 1997 removal order. Medrano advised

Newark immigration authorities that he feared returning to the Dominican Republic. On

September 10, 2018, he was interviewed by an asylum officer in Newark. He told the
                                             2
asylum officer that he feared that he would be killed if he returns to the Dominican

Republic because members of that country’s military murdered his best friend in 1998.

The friend was killed because he was having an affair with the wife of a high-ranking

official. Medrano claimed that he encountered military officials at a police station in

1998, and they told him that they would kill him next because of his relationship with his

friend. Medrano told the asylum officer that he lived in hiding for seven years in the

Dominican Republic because of that threat.

       The asylum officer concluded that Medrano did not have a reasonable fear that he

will be persecuted or tortured if he returns to the Dominican Republic. Regarding the

possibility of persecution, the asylum officer determined that there was no nexus between

the harm Medrano feared and his race, religion, nationality, political opinion, or

membership in a particular social group. Regarding the possibility of torture, the asylum

officer noted that Medrano had never previously been subjected to torture and concluded

that there was no reason to believe that anyone in the Dominican Republic would try to

torture him now, twenty years after the incident that gave rise to the only threat Medrano

ever received.

       Medrano sought review of the asylum officer’s reasonable fear determination

before the Immigration Judge in Elizabeth, New Jersey. On September 26, 2018,

Medrano, with counsel, appeared in Immigration Court. At that time, the Immigration

Judge questioned Medrano about his claim. Based on Medrano’s testimony, the IJ

concurred with the asylum officer’s determination that Medrano failed to show a
                                             3
reasonable fear of persecution or torture. The IJ issued an order affirming the asylum

officer’s negative reasonable fear determination.

       Medrano petitions for review of the September 26, 2018 reinstated order of

removal. We have jurisdiction to review final orders of removal, including reinstatement

orders and negative reasonable fear determinations. See 8 U.S.C. § 1252(a)(1); Bonilla v.

Sessions, 891 F.3d 87, 90 n.4 (3d Cir. 2018).

       We will deny the petition for review. As the subject of a reinstated removal order,

Medrano may seek withholding of removal and protection under the Convention Against

Torture. See generally 8 C.F.R. § 1208.31. 1 The first step of this process is an interview

with an asylum officer. Id. at § 1208.31(b)-(c). If the officer finds that the noncitizen has

a reasonable fear of persecution or torture, he refers the noncitizen to Immigration Court

for a full hearing on the merits of the noncitizen’s application for withholding of removal.

Id. at § 1208.31(e). 2 If the officer finds that the noncitizen does not have a reasonable

fear, as in Medrano’s case, the noncitizen may request de novo review of that

determination before an Immigration Judge. Id. at § 1208.31(g). If the Immigration

Judge agrees with asylum officer’s negative reasonable fear determination, the case is



1
 Contrary to Medrano’s assertion in his opening brief, see Petitioner’s Brief, at 2-4, 7-21,
as the subject of a reinstated removal order, he is barred from applying for asylum. 8
U.S.C. § 1231(a)(5).
2
 Such withholding-only proceedings are then conducted pursuant to the provisions of 8
C.F.R. § 1208.16 and are subject to review by the Board of Immigration Appeals.

                                              4
returned to DHS for removal of the noncitizen from the United States and no further

appeal within the agency is permitted. Id. at § 1208.31(g)(1).

       The Attorney General argues in his brief that we should apply a restrictive and

deferential “facially legitimate and bona fide reason” standard of review to the IJ’s

negative reasonable fear determination. Appellee’s Brief, at 19-30. We noted this

unsettled issue regarding the proper standard of review in Bonilla, 891 F.3d at 91 n.6, but

were not required to address it because the petitioner in that case argued only that his due

process rights had been violated. Here, we also need not address whether a restrictive

standard of review applies because Medrano’s arguments fail even under the more

generous “substantial evidence” standard. 3

       Administrative findings of fact are reviewed for substantial evidence. See Shardar

v. Ashcroft, 382 F.3d 318, 323 (3d Cir. 2004). We treat the IJ’s findings of fact as

“conclusive unless any reasonable adjudicator would be compelled to conclude to the

contrary.” 8 U.S.C. § 1252(b)(4)(B); see also Immigration & Naturalization Serv. v.

Elias-Zacarias, 502 U.S. 478, 481 n.1 (1992). Accordingly, even assuming that this most

generous standard applies, the record here provides ample support for the IJ’s

determination that Medrano failed to show a reasonable fear of persecution on account of

a protected ground. Medrano acknowledged that he has not been threatened since that

day in 1998. He also has never been threatened or harmed on account of his ethnicity,


3
  We also note that the Attorney General does not argue that jurisdiction over Medrano’s
reinstated order of removal is limited to constitutional claims and questions of law under
                                             5
nationality, religion, political opinion, or membership in a particular group. In short,

there is no link between the harm he fears and his ethnicity, nationality, religion, political

opinion, or membership in a particular social group. Medrano did not claim that he was

politically opposed to the military or that the military had imputed an anti-government

sentiment to him; instead, his concerns arose from the death of his best friend due to his

best friend’s personal conduct. This falls outside the scope of the protections afforded by

the withholding of removal remedy. “Conflicts of a personal nature and isolated criminal

acts do not constitute persecution on account of a protected characteristic.” Gonzalez-

Posados v. Attorney General of U.S., 781 F.3d 677, 685 (3d Cir. 2015).

       Similarly, there is no basis for disturbing the IJ’s conclusion that Medrano failed

to show that it is more likely than not, see 8 C.F.R. § 208.16(c)(2), that he will be tortured

by the Dominican military upon his return to the Dominican Republic, even assuming

that the IJ’s specific conclusion is reviewable, see Kaplun v. Attorney General of U.S.,

602 F.3d 260, 271 (3d Cir. 2010). The IJ applied the proper legal standards, see 8 C.F.R.

§ 208.18(a); Auguste v. Ridge, 395 F.3d 123, 151 (3d Cir. 2005), in reasonably

concluding that it was unlikely that the military or anyone would single Medrano out for

harm, given that twenty years after passed since the incident that gave rise to the only

threat Medrano ever received occurred.

       For the foregoing reasons, we will deny the petition for review.




8 U.S.C. § 1252(a)(2)(C)-(D).                 6